Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Corrections and Community Supervision which found petitioner guilty of violating a prison disciplinary rule.
During a pat frisk which led to a strip frisk, petitioner was found to have in his possession two packets containing a green leafy substance. The substance tested positive for marihuana. As a result, he was charged in a misbehavior report with possessing a controlled substance. At the tier III disciplinary hearing, petitioner pleaded guilty to the charge and explained that he was carrying the drugs for another inmate to pay off a debt. Petitioner was found guilty of the charge and the determination was affirmed on administrative appeal. This CPLR article 78 proceeding ensued.
*990We confirm. Petitioner is precluded from challenging the sufficiency of the evidence supporting the determination of guilt because he pleaded guilty with explanation to the charge (see Matter of Perez v Bezio, 98 AD3d 1148, 1149 [2012]; Matter of Ayrhart v Fischer, 94 AD3d 1310, 1311 [2012]). While he claims that the proper procedure for establishing the chain of custody of the substance tested was not followed (see 7 NYCRR 1010.4 [b]), this is irrelevant in light of his admission to possessing a controlled substance. In any event, we find that this claim is without merit (see Matter of Pinkney v Goord, 302 AD2d 815, 816 [2003]), as are the remaining claims he raises in his brief.
Rose, J.P., Stein, McCarthy and Egan Jr., JJ, concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.